
	
		I
		111th CONGRESS
		1st Session
		H. R. 50
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Kirk (for himself
			 and Mr. Roskam) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To protect seniors from identity theft and strengthen our
		  national security by providing for the issuance of a secure Social Security
		  card.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Identity Theft
			 Prevention Act.
		2.Updated and
			 secure social security cards
			(a)In
			 GeneralSection 205(c)(2)(G) of the Social Security Act (42
			 U.S.C. 405(c)(2)(G)) is amended—
				(1)by inserting
			 (i) after (G);
				(2)in the last sentence, by striking
			 shall be made of banknote paper, and; and
				(3)by adding at the
			 end the following new clauses:
					
						(ii)A social security card issued
				pursuant to clause (i) of this subparagraph to an individual described in
				subparagraph (B)(ii) shall—
							(I)be made of tamperproof and
				wear-resistant material;
							(II)have clearly marked on its face the
				name and social security account number of the individual to whom the card is
				issued;
							(III)in the case of a card issued to an
				individual after attaining age 16, display a digital image, captured directly
				by an officer or employee of the Social Security Administration acting in his
				or her official capacity, of the person to whom the social security account
				number was issued and the date on which that image was captured; and
							(IV)contain an encrypted,
				machine-readable electronic record which shall include records of biometric
				identifiers unique to the individual to whom the card is issued, including a
				copy of any digitized facial image printed on the face of the card pursuant to
				subclause (III).
							(iii)The Commissioner shall take such
				actions as are necessary to ensure that replacement cards meeting the
				requirements of clause (ii)(III) are issued to individuals upon attaining age
				16.
						(iv)The Commissioner may charge a
				reasonable fee to the recipient as a condition for issuance of a social
				security card under this subparagraph to an individual described in
				subparagraph (B)(ii). Fees charged under this clause shall be in amounts not
				greater than amounts necessary to meet the administrative costs attributable to
				the requirements of clauses (ii) and (iii) of this subparagraph. Amounts
				received by the Commissioner under this clause shall be deposited in the
				Federal Old-Age and Survivors Insurance Trust Fund and shall be available for
				use by the Commissioner solely for purposes of meeting such
				requirements.
						.
				(b)Effective
			 DateThe amendments made by subsection (a) of this section shall
			 apply with respect to social security cards issued after 2 years after the date
			 of the enactment of this Act. Nothing in this Act or the amendments made
			 thereby shall be construed to require the reissuance of a social security card
			 that has been issued during or prior to such 2-year period in a form that meets
			 the standards established in such amendments, unless the reissuance of such
			 card is determined by the Commissioner of Social Security to be necessary by
			 reason of loss or theft of, or damage to, the card.
			
